Citation Nr: 0936360	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine.

The Veteran testified at a Board hearing via video conference 
in May 2009 before the undersigned Veterans Law Judge.  He 
also appeared at a local hearing before an RO decision review 
officer in July 2008.  Transcripts of the testimony of both 
hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran bases his claim on service performed in the 
Republic of Korea from April 1967 to May 1968.  Although not 
assigned to a unit based near or along the Demilitarized Zone 
(DMZ), the Veteran asserts he performed classified duties as 
a photographer that involved monthly trips from his post 
outside Seoul, Republic of Korea, to the DMZ.  Only the last 
30 to 45 days of his tour are within the timeframe window for 
presumed exposure to herbicides along the DMZ under the 
recently proposed rule which would expand certain 
presumptions concerning herbicide exposure  See 74 Fed.Reg. 
36640 (July 24, 2009).  Still, the appellant noted at the 
hearing that he in fact went to the DMZ during the last month 
of his tour.

In August 1967, the Veteran was assigned to Headquarters 
Company, 508th U.S. Army Security Agency Group (Field A).  
The Veteran has explained that he was an avid photographer 
and, after some of his photographs were seen by officials of 
his parent unit in Hawaii, he was approached and asked if he 
would serve as a photographer in support of the Army Security 
Group mission supporting U.S. Army elements based along the 
DMZ.  The Veteran testified that this duty entailed at least 
three to four trips monthly via helicopter or single engine 
fixed-wing aircraft to the DMZ, where he photographed various 
locations, and set foot on the ground.  While he essentially 
was a photographer, he was still on his unit books as a 
communications center clerk, and he performed those duties 
when not involved on Army Security Agency photography 
missions.
 
Service personnel records note the Veteran's Military 
Occupation Specialty (MOS) as Communications Center 
Specialist, 72B20, until he was awarded the MOS of 
Photography Laboratory Specialist, 84G20, in June 1968, after 
his reassignment to Japan.  Information downloaded from the 
Internet by the U. S. Army and Joint Services Records 
Research Center (JSRRC), notes the Veteran's unit supported 
Army units based near the DMZ, and it had an aviation 
component assigned.  No further details are provided.

Of particular interest to the Board, however, are two Letters 
of Appreciation.  An April 1968 letter signed by the Officer 
In Charge, Communications Center, commends the Veteran for 
his performance of duty as a Methods/Results Clerk and Clerk 
Typist in the center.  A May 1968 letter commends him for his 
duty as the United States Army Security Agency (Korea) 
photographer, and it specifically notes the Veteran 
photographed exterior and aerial views of units subordinate 
to the headquarters throughout the winter months and lauded 
his ability to solve unique photographic problems related to 
the extreme Korean winter weather conditions.  This language 
infers the Veteran was not merely photographing unit 
recreational activities in his spare time.

It is the Board's understanding that there are designated 
officials at both the National Personnel Records Center 
(NPRC) and the JSRRC who are authorized to verify whether 
certain sensitive duties may have been performed.  Thus, 
efforts to confirm the Veteran's account are in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should prepare an accurate 
concise synopsis of the duties the Veteran 
claims to have performed at or near the 
DMZ.

2.  After the above is complete, the 
AMC/RO should again refer the Veteran's 
account to the JSRRC and the NPRC and ask 
those agencies to contact the appropriate 
agency or official with access to records 
of the detailed operational activities of 
Headquarters 508th  United States Army 
Security Agency (Fld A), Republic of Korea 
for the period April 1968 through end of 
May 1968.  Request the NPRC and the JSRRC 
to inquire of the appropriate official 
if-based on a review of the relevant 
information, it is as least as likely or 
not, i.e., is there a 50-50 chance, the 
Veteran performed duty in support of U.S. 
Army units based near and/or along the DMZ 
that required his physical presence on the 
ground with or near those units.  The 
details of any duty performed need not be 
disclosed.  The designated official's 
certification of the Veteran's presence or 
absence in or near the DMZ will suffice.

If this request is beyond the NPRC and 
JSRRC's charters, the AMC/RO should ask 
the NPRC and the JSRRC for the identity of 
the agency or official who reviews 
information requests that may require 
access to classified or sensitive records 
so that this question may be answered.

3.  After the development requested has 
been completed, the AMC/RO should review 
the NPRC and JSRRC reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If further 
action appears required, the AMC/RO must 
implement it at once.

4.  Then review the Veteran's claims de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

